Citation Nr: 0400959	
Decision Date: 01/12/04    Archive Date: 01/22/04

DOCKET NO.  03-04 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether there was clear and unmistakable error in the 
July 1986 administrative determination that the veteran's 
October 1985 injury was due to his own willful misconduct

2.  Whether new and material evidence has been received to 
reopen a 1986 administrative determination of misconduct.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1973 to August 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2002 administrative decision issued by 
the Atlanta, Georgia, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which upheld the RO's July 1986 
determination that the veteran's October 1985 injury was due 
to his own willful misconduct.

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the veteran if 
further action is required.


REMAND

The veteran in this case seeks to establish entitlement to 
pension benefits due to disabilities arising from an October 
1985 bicycle accident.  In July 1986, the RO issued an 
administrative decision that determined that his October 1985 
injury was due to his own willful misconduct.  The RO found 
that the evidence indicated that the veteran was under the 
influence of alcohol and unable to control his bicycle on 
which he was riding, which led to his accident.  The veteran 
was notified of this determination and of his appellate 
rights on July 30, 1986.  The veteran did not file a notice 
of disagreement with this determination within one year of 
his notification and this determination became final.  See 
38 U.S.C.A. § 4005(c) (1982); 38 C.F.R. §§ 3.104, 19.129, 
19.192 (1986).

In September 1994, the RO issued a rating decision that 
denied entitlement to a nonservice-connected disability 
pension and entitlement to special monthly pension by reason 
of the need for aid and attendance of another person or by 
reason of being housebound due to disabilities.  The veteran 
voiced disagreement with this rating decision and perfected 
his appeal.  In July 1997, the Board issued a decision that 
denied these benefits.  In that decision, the Board found 
that there was no medical evidence of permanent disability 
unrelated to the injuries the veteran sustained in his 1985 
bicycle accident.  The Board also concluded that the 
disabling injuries from this bicycle accident were not for 
consideration in that appeal since it had previously been 
determined that they were the result of willful misconduct, 
which was a determination the veteran had not appealed.  As 
the Board did not address the willful misconduct 
determination in its 1997 decision, the July 1986 
determination was not subsumed by the Board's 1997 decision.  
See Brown v. West, 203 F.3d 1378, 1381-1382 (2000).

In February 1998, February 2000, and March 2001 
correspondence, the veteran, through his representative, 
challenged the RO's July 1986 administrative decision.  In 
April 2002, the RO issued an administrative decision that 
upheld the July 1986 administrative decision that the 
veteran's disability was the result of his willful 
misconduct.  The veteran voiced disagreement with this 
determination and perfected his appeal.

As previously indicated, the July 1986 administrative 
decision is final and was not subsumed by the Board's July 
1997 Board decision.  Under 38 C.F.R. 3.105(a) (2003), a 
prior final decision on VA benefits must be reversed or 
amended when evidence establishes clear and unmistakable 
error (CUE).  See also 38 USCA 5109A (West 2002).  
Additionally, if new and material evidence is presented or 
secured with respect to a claim that has been disallowed, VA 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. 
App 145 (1991).  The veteran's current claim has not been 
properly adjudicated as to whether CUE occurred in the July 
1986 administrative decision or on whether new and material 
evidence has been submitted.  Instead, the veteran's claim 
was simply readjudicated on the merits.  Therefore, a remand 
is in order for proper adjudication of the veteran's claim 
before appellate review by the Board is undertaken.

Moreover, the Board notes that the veteran has not been 
notified of VA's duty to assist with his claim.  While the 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) are not applicable to claims of CUE, these provisions 
are applicable to claims to reopen based on new and material 
evidence.  See Livesay v. Principi, 15 Vet. App. 165 (2001); 
also see Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Therefore, the veteran should be notified of the evidence and 
information necessary to substantiate his claim to reopen and 
inform him whether he or VA bears the burden of producing or 
obtaining that evidence or information.

Under the circumstances described above, this case is 
REMANDED for the following action:

1.  The claims folder should be reviewed 
to ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied for the claim to reopen the 
1986 determination regarding willful 
misconduct.  See also 38 C.F.R. § 3.159 
(2003); Veterans Benefits Act of 2003.  
The veteran must be notified of which 
portion of the information and evidence 
necessary to substantiate his claim for 
which he is responsible and which 
evidence it is VA's duty to assist him in 
obtaining.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Make reasonable 
efforts to obtain all evidence 
sufficiently identified by the veteran.

2.  The veteran's claim should then be 
readjudicated on the basis of CUE in the 
July 1986 administrative decision and 
whether new and material evidence has 
been received to reopen that 
administrative determination of 
misconduct.  If the benefits sought on 
appeal remain denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits and all evidence received 
since November 2002.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.


	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



